Citation Nr: 0311286	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to bilateral carpal tunnel syndrome as secondary 
to a service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from February 1982 to February 
1985 and from August 1987 to March 1988.  


This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama in which the RO denied service connection 
for bilateral carpal tunnel syndrome.  

The Board notes that the veteran has other appeals pending 
for increased ratings for his service-connected disabilities.  
However, he has requested both RO hearings and Travel Board 
hearing on those issues.  The veteran's accredited 
representative, in his brief dated in May 2003, notes the 
requests for hearings, states that the hearing requests have 
not been withdrawn, and indicates that such hearings should 
be scheduled.  In addition, the increased ratings claims have 
not been certified on appeal to the Board and are referred to 
the RO for further action.  


FINDINGS OF FACT

1.  The veteran is service connected for hypothyroidism.

2.  There is competent medical evidence that the veteran's 
bilateral carpal tunnel syndrome is causally related to his 
service connected hypothyroidism.  


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome is causally related to the 
service connected hypothyroidism.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The veteran does not allege, and the evidence does not 
otherwise suggest, that his bilateral carpal tunnel syndrome 
was directly incurred in or aggravated during service, or 
could be presumed to have been so incurred.  Consequently, 
the Board need not discuss that basis of granting service 
connection.  See 38 U.S.C.A. §§ 1101, 1131, 1132, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).  Rather, in this particular appeal, the veteran 
alleges that his bilateral carpal tunnel syndrome is 
proximately due to or the result of his already service 
connected hypothyroidism.  Secondary service-connection may 
be granted for a current disability that competent evidence 
shows is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2002).  

Upon consideration of all the evidence of record, the Board 
finds that the veteran's bilateral carpal tunnel syndrome is 
proximately due to or the result of his service-connected 
hypothyroidism.  The March 1999 VA examiner reviewed the 
record and reported "Lithium side effects of hypothyroidism 
are well known.  Also some symptoms include constipation, 
stiffness, and cramping of muscles.  The veteran does have 
carpal tunnel syndrome.  This correlation is well 
documented."  Also of record are pages from a medical text 
listing hypothyroidism as a cause of carpal tunnel syndrome.

The Board finds that the evidence supports the finding that 
the veteran's bilateral carpal tunnel syndrome is the result 
of the service connected hypothyroidism, and that entitlement 
to service connection for bilateral carpal tunnel syndrome as 
secondary to the service connected hypothyroidism is 
warranted.

In light of the Board's decision granting the benefit 
requested, there is no need to discuss the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA) because it 
has become moot.  See 38 U.S.C. §§ 5100, 5102, 5103A, 5107(b) 
(West Supp. 2002) and 38 C.F.R. § 3.159 (2002).  


ORDER

Service connection bilateral carpal tunnel syndrome as 
secondary to service connected hypothyroidism is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

